Petition denied by unpublished PER CURIAM opinion.
• Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Donnell Donaldson seeks review of the Merit Systems Protection Board’s order dismissing his whistleblower retaliation appeal. See 5 U.S.C.A. § 7703(b)(1)(B) (West Supp.2015). Our review of the record discloses that the Board did not err in concluding that it lacked jurisdiction over Donaldson’s appeal. Accordingly, we deny the petition for review for the reasons stated by the Board. Donaldson v. Dep’t of Homeland Sec., No. DC-1221-12-0356-B-1, 2014 WL 5424010 (M.S.P.B. Sept. 16, 2014). We further deny Donaldson’s motions for summary disposition, to strike the Board’s entire brief, and to verify the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.